Title: Charles Clay to Thomas Jefferson, 23 May 1815
From: Clay, Charles
To: Jefferson, Thomas


          C. Clay to Mr Tho. Jefferson may 23. 15
          thro’ forgetfulness inattention or Some other Cause I am unable to hint to Cap. Slaughter the precise nature of the Service for which he is wanted.—whether it is a Superintendance of the business in its present form, as inspector Genl or in a more particular & pointed manner, Such as I Suppose mr Goodman now Acts in—breviter is it to overlook the Overseers & people or the people only
        